  Case 16-33197       Doc 48     Filed 01/01/19 Entered 01/01/19 15:38:27           Desc Main
                                   Document     Page 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS

In re:      GILL, MICHELLE A.                     §        Case No. 16-33197
                                                  §
                                                  §
Debtor(s)                                         §

                      NOTICE OF TRUSTEE’S FINAL REPORT AND
                        APPLICATIONS FOR COMPENSATION
                          AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ILENE F.
GOLDSTEIN, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

         219 South Dearborn Street, Room 710
         Chicago, IL 60604

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee. A hearing on the fee applications and any objection to the Final
Report will be held on 02 /01 /2019 at 1:30 p.m. in Courtroom B, Park City Court House 301
Greenleaf Ave Park City, Illinois 60085-5725 . If no objections are filed, upon entry of an order
on the fee applications, the trustee may pay dividends pursuant to FRBP 3009 without further
order of the Court.




Date Mailed: 01/01/2019:       /s/ Ilene F. Goldstein
                                                        Trustee

ILENE F. GOLDSTEIN
900 Skokie Blvd
Suite 128
Northbrook, IL 60062
(847) 562-9595




UST Form 101-7-NFR (10/1/2010)
            Case 16-33197             Doc 48 Filed 01/01/19 Entered 01/01/19 15:38:27                                       Desc Main
                                               Document
                                      UNITED STATES         Page 2 ofCOURT
                                                      BANKRUPTCY      5
                                       NORTHERN DISTRICT OF ILLINOIS

              In re: GILL, MICHELLE A.                                                       §       Case No. 16-33197
                                                                                             §
                                                                                             §
        Debtor(s)                                                                            §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION


                      The Final Report shows receipts of                                         $           33,337.06

                     and approved disbursements of                                               $            4,018.66
                                                            1
                     leaving a balance on hand of                                                $           29,318.40

                                                          Balance on hand:                                   $              29,318.40
                Claims of secured creditors will be paid as follows:

Claim           Claimant                                       Claim Allowed Amount Interim Payments                          Proposed
No.                                                          Asserted       of Claim          to Date                         Payment
   1            Capital One Auto Finance,                   12,925.32             12,925.32                      0.00         12,925.32
                a div
                                                          Total to be paid to secured creditors:             $              12,925.32
                                                          Remaining balance:                                 $              16,393.08

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                                          Total Requested Interim Payments                   Proposed
                                                                                                    to Date                  Payment
Trustee, Fees - ILENE F. GOLDSTEIN                                                  3,155.81                     0.00          3,155.81
Attorney for Trustee, Fees - LAW OFFICES OF ILENE F.                                6,440.00                     0.00          6,440.00
GOLDSTEIN, CHARTERED
Attorney for Trustee, Expenses - LAW OFFICES OF                                       168.65                     0.00            168.65
ILENE F. GOLDSTEIN, CHARTERED
                                 Total to be paid for chapter 7 administration expenses:                     $               9,764.46
                                 Remaining balance:                                                          $               6,628.62




                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
           Case 16-33197         Doc 48      Filed 01/01/19       Entered 01/01/19 15:38:27            Desc Main
                                                Document
               Applications for prior chapter fees              Pageexpenses
                                                   and administrative 3 of 5 have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:    $                0.00
                             Remaining balance:                                             $            6,628.62

              In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments            Proposed
No                                                                    of Claim          to Date           Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            6,628.62
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 1,320.46 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments            Proposed
No                                                                    of Claim          to Date           Payment
  2            Armed Forces Bank, N.A.                                   866.24                 0.00          866.24
  3            Seventh Avenue                                            328.56                 0.00          328.56
  4            LVNV Funding, LLC its successors and                      125.66                 0.00          125.66
               assigns as
                             Total to be paid for timely general unsecured claims:          $            1,320.46
                             Remaining balance:                                             $            5,308.16




  UST Form 101-7-NFR (10/1/2010)
           Case 16-33197         Doc 48      Filed 01/01/19 Entered 01/01/19 15:38:27                 Desc Main
                                               Document     Page 4 of 5
            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                            Total to be paid for tardy general unsecured claims:           $                 0.00
                            Remaining balance:                                             $             5,308.16


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                                                 Total to be paid for subordinated claims: $                 0.00
                                                 Remaining balance:                        $             5,308.16

              To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 0.1% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest
        are $29.23. The amounts proposed for payment to each claimant, listed above, shall be
        increased to include the applicable interest.

              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 5,278.93.




  UST Form 101-7-NFR (10/1/2010)
      Case 16-33197          Doc 48      Filed 01/01/19 Entered 01/01/19 15:38:27                      Desc Main
                                           Document     Page 5 of 5
                                          Prepared By: /s/ILENE F. GOLDSTEIN


       ILENE F. GOLDSTEIN
       900 Skokie Blvd
       Suite 128
       Northbrook, IL 60062
       (847) 562-9595


       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
